DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiszik et al. (US Pat. Pub. 2005/0034917, hereinafter “Mathiszik”) as modified by Geerits et. al. (US Pat. 2009/0205899, hereinafter “Geerits”) and Miyamoto et al. (US Pat. Pub. 2005/0067191).
	In regards to claim 1, Mathiszik teaches a method for locating a reflector in a formation (Mathiszik abstract and paragraphs [0001]-[0002], [0042], and [0049] teach a method for acoustic position logging of a reflector from an interaction with a preselected acoustic signal with a formation) comprising: 
	disposing a borehole sonic logging tool into a borehole, wherein the borehole sonic logging tool comprises (Mathiszik Fig. 2, abstract, and paragraph [0015] teach disposing a bottomhole assembly (BHA) as a borehole sonic logging tool into a borehole):
	 one or more transmitters configured to transmit a sonic waveform into a formation (Mathiszik paragraphs [0015], [0038]-[0039], and [0046] teach one or more acoustic sources (transmitters) in a source array for transmitting an acoustic (sonic) waveform into the formation); and
	 one or more receivers configured to record a response as a dipole receiver and a quadrupole receiver (Mathiszik paragraphs [0015] and [0041] teach at least one receiver configured to record a response from a second acoustic signal produced by an interaction of the preselected acoustic signal with the formation; Mathiszik paragraphs [0046]-[0048] and claim 5 teach where the receiver sensors are configured as dipole and quadrupole receivers for distinguishing the dipole and quadrupole energy emitted by the transmitters);
	 broadcasting, with the one or more transmitters, the sonic waveform into the formation penetrated by the borehole (Mathiszik paragraphs [0015], [0038]-[0039], and [0046] teach where the one or more acoustic sources (transmitters) broadcast an acoustic (sonic) waveform into the formation penetrated by the borehole); 
	recording a reflected wave from a reflector with the one or more receivers as dipole data by the dipole receiver and quadrupole data by the quadrupole receiver (Mathiszik paragraphs [0015], [0039], and [0046]-[0048] teach one or more receivers for recording the reflected wave as the second acoustic signal produced by an interaction of the acoustic signal with the formation, including dipole and quadrupole receivers for distinguishing transmitted dipole and quadrupole energy from the transmitters); and 
	processing the dipole data and the quadrupole data with an information handling system to determine a location of the reflector from the borehole sonic logging tool (Mathiszik abstract and paragraphs [0001]-[0002], [0036], [0042], and [0049] teach a downhole computer and associated memory as an information handling system (see paragraph [0036]) for processing the reflected data measurements (including the dipole and quadrupole data) to determine a location of the reflector from the BHA (sonic logging tool)).
	Mathiszik fails to expressly teach the sonic waveform as a shear formation body wave or a compressional formation body wave.  Mathiszik fails to expressly teach wherein the dipole data and the quadrupole data comprise only shear waves. 
	Geerits abstract is similarly directed to acoustic measurements made in a borehole using a multipole source.  Geerits paragraph [0003] teaches imaging bed boundaries using directional acoustic sources, where the term acoustic is intended to include, where appropriate, both compressional and shear properties.  
	Miyamoto paragraph [0022] teaches that monopole acoustic sources are not capable of facilitating shear velocity measurements for any portions of a formation that have shear velocities slower than the velocity of the in-well fluid.  Miyamoto paragraph [0022] teaches that in order to facilitate slow formation shear velocity measurements, dipole, quadrupole, or higher order pressure fields must be generated.  Miyamoto paragraph [0027] teaches that a dipole or quadrupole acoustic source can advantageously generate a shear wave even in slow formation.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Geerits because it is well understood in the art that emitted acoustic (sonic) source waveforms include both compressional and shear properties as appropriate.  Therefore it would be reasonable to specify that the transmitted acoustic (sonic) waveform may be represented as a shear or compressional wave for imaging the earth formation as is commonly performed in the industry.  It would have been obvious to a person having ordinary skill to further combine the teachings of Miyamoto because shear wave velocity data in slow formations can only be measured using dipole, quadrupole, or higher order sources.  Therefore it would be within the level of ordinary skill to specify that the measured dipole data and the quadrupole data comprise only shear waves, as dipole and quadrupole source measurements are specifically used in the industry to obtain shear wave data in slow formations.  

	In regards to claim 2, Mathiszik teaches further comprising removing one or more guided waves from the dipole data and the quadrupole data (Mathiszik paragraph [0052] teaches filtering to remove drilling and circulation noise from the received measurements (including from the dipole and quadrupole receiver measurements), and Mathiszik paragraph [0056] teaches where the circulation of the drilling fluid produces guided fluid waves along the borehole wall-fluid interface up and down the wellbore; Mathiszik paragraph [0058] teaches minimizing the influence of the fluid-guided energy from the receiver measurements to enhance the signal-noise-ratio) .

	In regards to claim 3, Mathiszik teaches further comprising rotating the dipole data and the quadrupole data to one or more azimuths (Mathiszik Figs. 5B and 5D, abstract, and paragraphs [0057]-[0058] teach rotating the dipole and quadrupole data to various azimuth directions by sequentially activating elements of an azimuthally distributed array of sources to obtain dipole and quadrupole data at one or more azimuths).
		
	In regards to claim 4, Mathiszik teaches further comprising combining the dipole data and the quadrupole data at the one or more azimuths (Mathiszik Figs. 5B and 5D, abstract, and paragraphs [0046]-[0048] teach summing and combining the various types of sensor signals, including from the dipole and quadrupole source types at the one or more azimuths).

	In regards to claim 5, Mathiszik teaches further comprising forming an image of the reflector from the dipole data and the quadrupole data (Mathiszik paragraphs [0042] and [0049] teach forming an image of the reflector from the extraction of the reflected energy from the varying wave modes  (including from dipole and quadrupole mode source data (see paragraph [046])).
	Mathiszik fails to expressly teach forming an image with a seismic migration method.
	Geerits paragraph [0047] and Fig. 2 teach where acoustic energy reflects back to the receiver as secondary arrivals, where the secondary arrivals can be migrated to image the formation structural feature away from the borehole.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify the use of a seismic migration method to obtain the image because migration of reflected signals is well-known for generating an image.  Therefore it would be within the level of ordinary skill to specify the use of the established seismic migration method to convert the measured reflection data into an image of the formation.

	In regards to claim 6, Mathiszik teaches further comprising identifying an azimuth of the reflector from the borehole sonic logging tool (Mathiszik paragraphs [0002], [0042], and [0049] teach identifying a position of the subsurface reflector (whether the reflectors are perpendicular, parallel or oblique to the well direction) from the BHA (borehole sonic logging tool), suggesting that the position includes an azimuth in order to allow for directional geosteering).

	In regards to claim 7, Mathiszik teaches the method as explained in the rejection of claim 1 above.	Mathiszik fails to expressly teach wherein the reflected wave includes one or more shear waves.
	Geerits paragraph [0063] teach where a wave is generated in the formation from a source and results in two reflected waves from an interface in the formation, where one of the reflected waves corresponds to a reflected shear wave mode and the other corresponding to a reflected compressional wave mode.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geerits to specify that the reflected wave includes one or more shear waves because the reflection of the source wave from an interface in the formation generates reflected waves corresponding to a shear wave mode and a compressional wave mode.  Therefore it would be within the level of ordinary skill to recognize that the reflected wave includes one or more shear waves as is common in the industry.

	In regards to claim 8, Mathiszik teaches the method as explained in the rejection of claim 1 above.	Mathiszik fails to expressly teach wherein the reflected wave includes one or more compressional waves.
	Geerits paragraph [0063] teach where a wave is generated in the formation from a source and results in two reflected waves from an interface in the formation, where one of the reflected waves corresponds to a reflected shear wave mode and the other corresponding to a reflected compressional wave mode.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geerits to specify that the reflected wave includes one or more compressional waves because the reflection of the source wave from an interface in the formation generates reflected waves corresponding to a shear wave mode and a compressional wave mode.  Therefore it would be within the level of ordinary skill to recognize that the reflected wave includes one or more compressional waves as is common in the industry.

	In regards to claim 9, Mathiszik teaches further comprising forming a image of the reflector (Mathiszik paragraphs [0042] and [0049] teach forming an image of the reflector).
	Mathiszik fails to expressly teach where the image is a three-dimensional image.
	However Mathiszik paragraphs [0041] and [0051] teach where the set of receivers comprises at least one three-component geophone or at least one-three component accelerometer, and spread over the BHA in radial and axial directions (3 dimensions). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the generated image may be in three dimensions because the receivers record measurement data along three-components in radial and axial directions.  Therefore it would be within the level of ordinary skill in the art to specify that a three-dimensional reflector image can be formed as three-dimensions of data are measured by the receivers.

	In regards to claim 10, Mathiszik teaches further comprising forming a image of the reflector (Mathiszik paragraphs [0042] and [0049] teach forming an image of the reflector). 
	Mathiszik fails to expressly teach where the image is a two-dimensional image.
	However Mathiszik paragraphs [0041] and [0051] teach where the set of receivers is spread over the BHA in a radial or axial direction, indicating two-dimensions of measurement if for example, only a radial arrangement is used.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the generated image may be in two dimensions because the receivers may be arranged to only record measurement data along only two-dimensions.  Therefore it would be within the level of ordinary skill in the art to specify that a two-dimensional reflector image can be formed as two-dimensions of data may be measured by the receivers.

4.	Claims 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiszik (US Pat. Pub. 2005/0034917 as modified by Miyamoto (US Pat. Pub. 2005/0067191).	In regards to claim 11, Mathiszik teaches a system for locating a reflector in a formation (Mathiszik abstract and paragraphs [0001]-[0002], [0042], and [0049] teach an apparatus for acoustic position logging of a reflector from an interaction with a preselected acoustic signal with a formation) comprising: 
	a borehole sonic logging tool (Mathiszik Fig. 2, abstract, and paragraph [0015] teach a bottomhole assembly (BHA) as a borehole sonic logging tool for emitting preselected acoustic (sonic) signals) into the formation) comprising:
	 one or more transmitters configured to transmit a sonic waveform into a formation (Mathiszik paragraphs [0015], [0038]-[0039], and [0046] teach one or more acoustic sources (transmitters) in a source array for transmitting an acoustic (sonic) waveform into the formation); and
	one or more receivers configured to record a reflected wave as a dipole receiver for dipole data and a quadrupole receiver for quadrupole data (Mathiszik paragraphs [0015] and [0041] teach at least one receiver configured to record a response from a second acoustic signal produced by an interaction of the preselected acoustic signal with the formation; Mathiszik paragraphs [0046]-[0048] and claim 5 teach where the receiver sensors are configured as dipole and quadrupole receivers for distinguishing the dipole and quadrupole energy emitted by the transmitters); and 
	an information handling system configured (Mathiszik paragraph [0036] teaches a downhole computer and associated memory as an information handling system) to:
	 process the dipole data and the quadrupole data (Mathiszik abstract and paragraphs [0001]-[0002], [0036], [0042], and [0049] teach processing the reflected data measurements (including the dipole and quadrupole data)); and
	 determine a location of the reflector from the borehole sonic logging tool (Mathiszik abstract and paragraphs [0001]-[0002], [0036], [0042], and [0049] teach determining a position/location of the reflector from the BHA (borehole sonic logging tool)).
	Mathiszik fails to expressly teach wherein the dipole data and the quadrupole data comprise only shear waves.
	Miyamoto paragraph [0022] teaches that monopole acoustic sources are not capable of facilitating shear velocity measurements for any portions of a formation that have shear velocities slower than the velocity of the in-well fluid.  Miyamoto paragraph [0022] teaches that in order to facilitate slow formation shear velocity measurements, dipole, quadrupole, or higher order pressure fields must be generated.  Miyamoto paragraph [0027] teaches that a dipole or quadrupole acoustic source can advantageously generate a shear wave even in slow formation.
	It would have been obvious to a person having ordinary skill to further combine the teachings of Miyamoto because shear wave velocity data in slow formations can only be measured using dipole, quadrupole, or higher order sources.  Therefore it would be within the level of ordinary skill to specify that the measured dipole data and the quadrupole data comprise only shear waves, as dipole and quadrupole source measurements are specifically used in the industry to obtain shear wave data in slow formations.  

	In regards to claim 12, Mathiszik teaches wherein the information handling system (Mathiszik paragraph [0036]) is further configured to remove one or more guided waves from the dipole data and the quadrupole data (Mathiszik paragraph [0052] teaches filtering to remove drilling and circulation noise from the received measurements (including from the dipole and quadrupole receiver measurements), and Mathiszik paragraph [0056] teaches where the circulation of the drilling fluid produces guided fluid waves along the borehole wall-fluid interface up and down the wellbore; Mathiszik paragraph [0058] teaches minimizing the influence of the fluid-guided energy from the receiver measurements to enhance the signal-noise-ratio).

	In regards to claim 13, Mathiszik teaches wherein the information handling system (Mathiszik paragraph [0036]) is further configured to rotate the dipole data and the quadrupole data to one or more azimuths (Mathiszik Figs. 5B and 5D, abstract, and paragraphs [0057]-[0058] teach rotating the dipole and quadrupole data to various azimuth directions by sequentially activating elements of an azimuthally distributed array of sources to obtain dipole and quadrupole data at one or more azimuths).

	In regards to claim 14, Mathiszik teaches wherein the information handling system (Mathiszik paragraph [0036]) is further configured to combine the dipole data and the quadrupole data at the one or more azimuths (Mathiszik Figs. 5B and 5D, abstract, and paragraphs [0046]-[0048] teach summing and combining the various types of sensor signals, including from the dipole and quadrupole source types at the one or more azimuths).

	In regards to claim 15, Mathiszik teaches wherein the information handling system (Mathiszik paragraph [0036]) is further configured to form an image of the reflector from the dipole data and the quadrupole data (Mathiszik paragraphs [0042] and [0049] teach forming an image of the reflector from the extraction of the reflected energy from the varying wave modes (including from dipole and quadrupole mode source data (see paragraph [046])).

	In regards to claim 16, Mathiszik teaches wherein the information handling system (Mathiszik paragraph [0036]) is further configured to identify an azimuth of the reflector from the borehole sonic logging tool (Mathiszik paragraphs [0002], [0042], and [0049] teach identifying a position of the subsurface reflector (whether the reflectors are perpendicular, parallel or oblique to the well direction) from the BHA (borehole sonic logging tool), suggesting that the position includes an azimuth in order to allow for directional geosteering).

	In regards to claim 19, Mathiszik teaches further wherein the information handling system (Mathiszik paragraph [0036]) is further configured to form a image of the reflector (Mathiszik paragraphs [0042] and [0049] teach forming an image of the reflector).
	Mathiszik fails to expressly teach where the image is a three-dimensional image.
	However Mathiszik paragraphs [0041] and [0051] teach where the set of receivers comprises at least one three-component geophone or at least one-three component accelerometer, and spread over the BHA in radial and axial directions (3 dimensions). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the generated image may be in three dimensions because the receivers record measurement data along three-components in radial and axial directions.  Therefore it would be within the level of ordinary skill in the art to specify that a three-dimensional reflector image can be formed as three-dimensions of data are measured by the receivers.

	In regards to claim 20, Mathiszik teaches further wherein the information handling system (Mathiszik paragraph [0036]) is further configured to form a image of the reflector (Mathiszik paragraphs [0042] and [0049] teach forming an image of the reflector).
	Mathiszik fails to expressly teach where the image is a two-dimensional image.
	However Mathiszik paragraphs [0041] and [0051] teach where the set of receivers is spread over the BHA in a radial or axial direction, indicating two-dimensions of measurement if for example, only a radial arrangement is used.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the generated image may be in two dimensions because the receivers may be arranged to only record measurement data along only two-dimensions.  Therefore it would be within the level of ordinary skill in the art to specify that a two-dimensional reflector image can be formed as two-dimensions of data may be measured by the receivers.
	
5.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiszik (US Pat. Pub. 2005/0034917) and Miyamoto (US Pat. Pub. 2005/0067191) as applied to claim 11, and further in view of Geerits (US Pat. 2009/0205899).
	In regards to claim 17, Mathiszik teaches the system as explained in the rejection of claim 11 above.	Mathiszik fails to expressly teach wherein the reflected wave includes one or more shear waves.
	Geerits paragraph [0063] teach where a wave is generated in the formation from a source and results in two reflected waves from an interface in the formation, where one of the reflected waves corresponds to a reflected shear wave mode and the other corresponding to a reflected compressional wave mode.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geerits to specify that the reflected wave includes one or more shear waves because the reflection of the source wave from an interface in the formation generates reflected waves corresponding to a shear wave mode and a compressional wave mode.  Therefore it would be within the level of ordinary skill to recognize that the reflected wave includes one or more shear waves as is common in the industry.

	In regards to claim 18, Mathiszik teaches the system as explained in the rejection of claim 11 above.	Mathiszik fails to expressly teach wherein the reflected wave includes one or more compressional waves.
	Geerits paragraph [0063] teach where a wave is generated in the formation from a source and results in two reflected waves from an interface in the formation, where one of the reflected waves corresponds to a reflected shear wave mode and the other corresponding to a reflected compressional wave mode.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geerits to specify that the reflected wave includes one or more compressional waves because the reflection of the source wave from an interface in the formation generates reflected waves corresponding to a shear wave mode and a compressional wave mode.  Therefore it would be within the level of ordinary skill to recognize that the reflected wave includes one or more compressional waves as is common in the industry.
		
Response to Arguments
6. 	Applicant's arguments filed March 24, 2022 with respect to claims 1-20 are directed to the newly added limitations in claims 1 and 11.  These arguments have been fully considered but are moot in view of the new ground(s) of rejection presented above.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        4/27/2022